It was claimed by the defendant upon the trial of this proceeding, that it should be dismissed by the court, on the ground that the portion of the Revised Statutes providing that it might be commenced by a notice, had been repealed by the Code, when it was provided that the same *Page 432 
proceedings could be taken by action. The Code, at the time when the proceeding was taken, which was in 1863, contained but one section expressly enacted for the purpose of affecting it. And by that, it was provided that, "proceedings to compel the determination of claims to real property, pursuant to the provisions of the Revised Statutes, may be prosecuted by action under this act, without regard to the forms of the proceedings as they are prescribed by those statutes," section 449. This section, which was first enacted in 1849 (Laws of 1849, 701, § 449), it will be seen, contains nothing prohibiting the commencement of those proceedings by notice, as that could have been, and uniformly was done before its enactment. It merely provided that the proceedings might be, not that they must be prosecuted by action. And that was not necessarily inconsistent with the concurrent existence of the right to commence and prosecute them by notice. In this respect, the effect was different from that of those sections which provided for a new form of civil action for the redress or maintenance of the rights previously attainable, only by actions at law, and in equity. For in that case the new system could only go into effect by practically superseding that which previously existed. The substitution of the former, necessarily presumed and implied the abrogation and extinguishment of the latter. The two were so manifestly incongruous that both could not exist together. But no such inconsistency arises out of the right to prosecute these proceedings by action. For no such right was secured by law previous to 1849, when the section referred to was enacted. Before that, proceedings taken for the determination of claims to real estate, were purely of a statutory character, alike unknown as actions, both in the courts of law and equity. It was a special statutory remedy before the enactment of the Code, not obtained by action.
And that was evidently the view, which was taken of this and similar provisions inserted in the Code, by the legislature. For by section 471, it was provided in express terms, that the second part of the Code, which is the part containing the section *Page 433 
that confers the power of prosecuting these proceedings by action, should not affect any special statutory remedy not theretofore obtained by action. And that was clearly broad enough, as it was no doubt intended, to save and retain the proceedings provided by the statutes for the determination of claims to real estate. Nothing was inserted in the succeeding portion of that section in conflict with this view of it. For, while it was provided, that certain portions of the Revised Statutes specifically mentioned, should not be affected by the Code, it was not declared that those not then exempted should be affected by its provisions. Enumerating those that were mentioned, therefore, did not necessarily warrant the supposition, that it was intended to repeal such as were not expressly noticed for the purpose of saving them. The Code repealed only such portions of the existing laws as were inconsistent with its own provisions (§ 469). And as no inconsistency can possibly exist between the right to prosecute proceedings to determine claims to real estate by action, and that to do the same thing by means of the special statutory remedy previously provided, it could not have been intended that the latter should be repealed by the former. Both modes of proceeding can well stand together, and where that is the case, the old is never held to be repealed by the one afterward provided. (Stafford v. Ingersoll, 3 Hill, 39; Renwick v.Morris, id., 621.)
The same view of these provisions of the Code was necessarily taken by the legislature in 1855, six years after the right to prosecute these proceedings by action had been given. For then, the previous section of the statute, which required a rule to plead to be entered after the notice was served, was repealed; and it was provided that the person upon whom the notice should be served might appear, by serving a notice of his appearance on the person on whose behalf the notice mentioned in the Revised Statues was served, or upon his attorney. (Laws of 1855, 943-4.) And that would have been a mere absurdity, if the Code had abrogated that mode of proceeding. This statute prescribed and regulated other *Page 434 
changes which it was deemed desirable to make in the course of the proceedings, when they should be commenced by notice; and that never, certainly, would have been done, if the law conferring the power of taking them in that manner had not then been understood to be still in existence. Even if that had been the effect of the enactments contained in the Code, this statute would clearly have revived the pre-existing law, for without that being in force, the act of 1855 would be inoperative and senseless.
In 1860 an equally decisive indication was given of the legislative understanding of the existing validity of the provisions of the Revised Statutes relating to these proceedings. For it was then provided that all the provisions contained in the title of those statutes, which included them, as they were amended in 1848 and 1855, should apply as well to any claim to an estate for a term of years, not less than ten, in possession, reversion or remainder in any lands or tenements, as to a claim to an estate in fee, or for life therein. This statute applied all the provisions, including that relating to the commencement of the proceedings, by the service of notice, as well as the others contained in the title as it had been amended, with the same force and effect to the new case brought within its provisions, as they then applied to the cases previously mentioned. It then proceeded to provide for the judgment that should be recovered in the proceedings commenced pursuant to the provisions of the title as then amended. (Laws of 1860, 295, § 1.)
In 1864, after the trial of this cause, the statute was further amended, by rendering the proceedings applicable to married women, who had, before that time, been excluded from their operation and effect, and prescribing the manner in which the notice should be directed, and the manner and person upon whom service of it might lawfully be made. (Laws of 1864, 469.) This statute has not been referred to because it has any special application to the present case, but as an exhibition of the continued understanding of the legislature, that it was not intended by anything contained in the Code, to abrogate *Page 435 
or repeal those provisions of the previous law, which provided for the commencement of proceedings for the determination of claims to real estate, by a mere notice.
But even if the proceeding was irregularly commenced by notice, the remedy of the defendant or party proceeded against, was by motion. By taking issue upon the allegations contained in the notice, as he did by his answer, he necessarily acknowledged himself to have been properly brought before the court.
Both the notice and the answer made to it by the defendant, showed the case to be a proper one for the proceedings taken to secure its adjudication. The defendant claimed a term for 10,000 years in the land described, on sales made of it for the non-payment of assessments. And that was an estate for a term of years, not less than ten, within the express terms used in the act of 1860. (Laws of 1860, § 1.)
When the issue was tried and disposed of, the successful party was entitled, as a part of his relief, to a judgment for costs. And that relief was properly given to him by the judgment recovered in the present case. (Laws of 1855, 944, § 7.)
The judgment should be affirmed.
All the judges concurring for affirmance, except GROVER, MASON and LOTT, JJ., who did not vote.
Judgment affirmed.